
	

114 HR 568 IH: Thermal Insulation Efficiency Improvement Act
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 568
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mr. Kinzinger of Illinois (for himself and Mr. McNerney) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the Secretary of Energy to prepare a report on the impact of thermal insulation on both
			 energy and water use for potable hot water.
	
	
 1.Short titleThis Act may be cited as the Thermal Insulation Efficiency Improvement Act. 2.Report on energy and water savings potential from thermal insulation (a)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Energy, in consultation with appropriate Federal agencies and relevant stakeholders, shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the impact of thermal insulation on both energy and water use systems for potable hot and chilled water in Federal buildings, and the return on investment of installing such insulation.
 (b)ContentsThe report shall include— (1)an analysis based on the cost of municipal or regional water for delivered water and the avoided cost of new water; and
 (2)a summary of energy and water savings, including short-term and long-term (20 years) projections of such savings.
				
